Citation Nr: 1543125	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  09-11 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes mellitus, to include as due to exposure to herbicides and/or to hazardous environmental agents associated with Project SHAD (Shipboard Hazard and Defense).

2.  Entitlement to service connection for residuals of prostate cancer, to include as due to exposure to herbicides and/or to hazardous environmental agents associated with Project SHAD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1967 to April 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In April 2013, a Travel Board hearing was held before the undersigned.  A transcript of that hearing is associated with the Veteran's record.  In July 2013 the Board remanded these matters for additional development.  In July 2014 the Veteran waived Agency of Original Jurisdiction (AOJ) initial consideration of additional evidence added to the record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While there appears to have been substantial compliance with the mandates of the Board's prior (July 2013) remand, another remand is necessary to ensure compliance with caselaw promulgated in the interim.  

The Veteran seeks service connection for type 2 diabetes mellitus and residuals of prostate cancer, in part on the basis that such diseases are as due to his exposure to herbicides in service.  Under 38 U.S.C.A. § 1116 if a veteran who was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service contracts certain enumerated diseases (to include type 2 diabetes and prostate cancer) to a compensable degree, such disease may be presumed to be service connected even though there is no record of such disease during service.  Veterans who served in Vietnam (including on land or in inland waterways) during the Vietnam Era are presumed to have been exposed to herbicides/Agent Orange in service.  See 38 C.F.R. § 3.307, 3.309(e).  It is not in dispute that the Veteran has diagnoses of type 2 diabetes and residuals of prostate cancer.  If his exposure to herbicides were to be established, such would be dispositive.

He asserts he was exposed to herbicides while serving aboard the USS Paricutin in the latter part of 1969 or in 1970.  He states he spent 9 months in the waters off Vietnam (Gulf of Tonkin), where he was exposed to Agent Orange by virtue of the herbicide being airborne from spraying on shore.  Alternatively he claims that he actually set foot in Vietnam when the ship anchored and he was sent ashore (by ship's boat) for mail runs, provisions, medical attention in shore facilities, or to  tend to personnel matters.  It has been verified that he served aboard the USS Paricutin in the official waters of Vietnam during various periods from May 1970 to October 1970.  

Under the intervening U.S. Court of Appeals for Veterans Claims (Court) decision in Gray v. McDonald, 27 Vet. App. 313 (2015) the Board is tasked with determining both whether the Veteran actually set foot in Vietnam (in the manner/for the purpose he has described) and whether the ship on which he served had inland waterway service, by virtue of which he would have been exposed to air borne sprayed herbicides.  Such cannot be definitively ascertained from evidence currently in the record, and exhaustive development for information that would allow such determination is necessary.   

In Gray the Court held that a fact-based assessment must be made regarding the probability of herbicide spraying even with regard to offshore areas not traditionally considered inland waterways (based essentially on the ship's proximity to areas where spraying may have occurred).  

The partial deck logs for the USS Paricutin provided/secured for the record do not provide information sufficient to determine whether the USS Paricutin anchored in or traversed waters in sufficient proximity for the possibility of exposure to airborne herbicides.  With respect to his specific allegations, the Veteran points to the Paricutin being anchored in the Gulf of Tonkin.  The Gulf of Tonkin facially appears too remote from the coast of South Vietnam to have placed the Veteran in proximity to inland waterways-areas of herbicide spraying, or for a ship's boat to be sent ashore in Vietnam with the Veteran aboard (as he has alleged).  Nonetheless the Veteran has made allegations that must be addressed, either accepted as factual or rejected as not credible.  For that determination information regarding the Paricutin's routes through the waters of Vietnam while the Veteran was on board and where it anchored while he was on board is needed.  The Veteran's cooperation with this development (providing sufficient identifying information) is imperative for the development (at least in part) to be fruitful. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify the occasions when he went ashore by ship's boat as alleged (set foot in Vietnam) to include when these trips ashore took place, where his ship was anchored at the time (i.e, the port/naval base where he disembarked from the ship's boat onto shore, and the facilities he visited on shore (received medical attention or tended to personnel matters as alleged).  If he provides sufficient information to allow for verification (of at least part of his accounts, e.g., whether the Paricutin actually sent boats ashore to Vietnam at any time while the Veteran was on board) the AOJ should arrange for exhaustive development to obtain such verification from the appropriate military or naval or record-storing agency. 

2.  The AOJ should also contact the appropriate agency (Federal records repository or certifying military agency, to include the relevant service departments (in this case, the United States Navy, National Archives Modern Military Branch, National Personnel Records Center (NPRC), Joint Service Records Research Center (JSRRC)) to determine whether the routes of the USS Paricutin through the official waters of Vietnam while the Veteran was aboard the ship ever placed it in officially recognized inland waters of Vietnam or in a harbor or in sufficiently close proximity to Vietnam's  shore as to create a risk of exposure to airborne herbicides.  If possible, the closest distance the Paricutin came to land in Vietnam should be established for the record.  

3.  Th should be described in detail.  If any specific information sought (e.g., the Paricutin's nearest proximity to Vietnam's shore while the Veteran was on board) cannot be obtained, the reason must be specified.  The AOJ should then make formal findings of fact regarding whether or not the Veteran actually set foot on land in Vietnam as alleged (or whether his accounts of such are deemed not credible) and whether or not while the Veteran was on board the Paricutin it was ever anchored in, or passed through waters, where exposure to airborne herbicides was a reasonable possibility.  The AOJ should prepare a listing of the evidence considered in connection with these determinations.  

4.  The AOJ should then review the record and readjudicate the claims in light of the factual determinations made.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b)(2015).

